 



EXHIBIT 10.12
LA JOLLA PHARMACEUTICAL COMPANY
2004 EQUITY INCENTIVE PLAN
ARTICLE I
GENERAL PROVISIONS
1.01     Definitions.
      Terms used herein and not otherwise defined shall have the meanings set
forth below:


        (a) “Administrator” means the Board or a Committee that has been
delegated the authority to administer the Plan.           (b) “Award” means an
Incentive Award or a Nonemployee Director’s Option.           (c) “Award
Document” means an award agreement duly executed on behalf of the Company and by
the Recipient or, in the Administrator’s discretion, a confirming memorandum
issued by the Company to the Recipient.           (d) “Board” means the Board of
Directors of the Company.           (e) “Change in Control” means the following
and shall be deemed to occur if any of the following events occur:



        (i) Except as provided by subsection (iii) hereof, the acquisition
(other than from the Company) by any person, entity or “group,” within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act (excluding, for this
purpose, the Company or its subsidiaries, or any employee benefit plan of the
Company or its subsidiaries which acquires beneficial ownership of voting
securities of the Company), of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of forty percent (40%) or more of
either the then outstanding shares of Common Stock or the combined voting power
of the Company’s then outstanding voting securities entitled to vote generally
in the election of directors; or           (ii) Individuals who, as of the
effective date of the Plan, constitute the Board (the “Incumbent Board”) cease
for any reason to constitute at least a majority of the Board, provided that any
person becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s stockholders, is or was approved by a
vote of at least a majority of the directors then comprising the Incumbent Board
(other than an election or nomination of an individual whose initial assumption
of office is in connection with an actual or threatened election contest
relating to the election of the directors of the Company, as such terms are used
in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) shall be,
for purposes of the Plan, considered as though such person were a member of the
Incumbent Board; or           (iii) Approval by the stockholders of the Company
of a reorganization, merger or consolidation with any other person, entity or
corporation, other than:



        (A) a merger or consolidation which would result in the persons holding
the voting securities of the Company outstanding immediately prior thereto
continuing to hold more than fifty percent (50%) of the combined voting power of
the voting securities of the Company or its successor which are outstanding
immediately after such merger or consolidation, or           (B) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no person acquires forty percent (40%) or more of
the combined voting power of the Company’s then outstanding voting securities;
or





--------------------------------------------------------------------------------



 





        (iv) Approval by the stockholders of the Company of a plan of complete
liquidation of the Company or an agreement for the sale or other disposition by
the Company of all or substantially all of the Company’s assets.



        Notwithstanding the foregoing, a Change in Control shall not be deemed
to have occurred (1) if the “person” is an underwriter or underwriting syndicate
that has acquired the ownership of 50% or more of the combined voting power of
the Company’s then outstanding voting securities solely in connection with a
public offering of the Company’s securities, or (2) if the “person” is an
employee stock ownership plan or other employee benefit plan maintained by the
Company that is qualified under the provisions of the Employee Retirement Income
Security Act of 1974, as amended.           (f) “Code” means the Internal
Revenue Code of 1986, as amended. Where the context so requires, a reference to
a particular Code section shall also refer to any successor provision of the
Code to such section.           (g) “Committee” means the committee appointed by
the Board to administer the Plan.           (h) “Common Stock” means the common
stock of the Company, $0.01 par value.           (i) “Company” means La Jolla
Pharmaceutical Company.           (j) “Dividend Equivalent” means a right
granted by the Company under Section 2.07 to a holder of an Option, Stock
Appreciation Right, or other Incentive Award denominated in shares of Common
Stock to receive from the Company during the Applicable Dividend Period (as
defined in Section 2.07) payments equivalent to the amount of dividends payable
to holders of the number of shares of Common Stock underlying such Option, Stock
Appreciation Right, or other Incentive Award.           (k) “Eligible Person”
means any director, Employee or consultant of the Company or any Related
Corporation.           (l) “Employee” means an individual who is in the employ
of the Company (or any Parent or Subsidiary) subject to the control and
direction of the employer entity as to both the work to be performed and the
manner and method of performance.           (m) “Exchange Act” means the
Securities Exchange Act of 1934, as amended. Where the context so requires, a
reference to a particular section of the Exchange Act or rule thereunder shall
also refer to any successor provision to such section or rule.          
(n) “Exercise Price” means the price at which the Holder may purchase shares of
Common Stock underlying an Option.           (o) “Fair Market Value” of capital
stock of the Company shall be determined with reference to the closing price of
such stock on the day in question (or, if such day is not a trading day in the
U.S. securities markets, on the nearest preceding trading day), as reported with
respect to the principal market or trading system on which such stock is then
traded; or, if no such closing prices are reported, the mean between the high
bid and low ask prices that day on the principal market or national quotation
system on which such shares are then quoted; provided, however, that when
appropriate, the Administrator in determining Fair Market Value of capital stock
of the Company may take into account such other factors as may be deemed
appropriate under the circumstances. Notwithstanding the foregoing, the Fair
Market Value of capital stock for purposes of grants of Incentive Stock Options
shall be determined in compliance with applicable provisions of the Code. The
Fair Market Value of rights or property other than capital stock of the Company
means the fair market value thereof as determined by the Administrator on the
basis of such factors as it may deem appropriate.           (p) “Holder” means
the Recipient of an Award or any permitted assignee holding the Award.          
(q) “Incentive Award” means any Option (other than a Nonemployee Director’s
Option), Restricted Stock, Stock Appreciation Right, Stock Payment, Performance
Award or Dividend Equivalent granted or sold to an Eligible Person under this
Plan.

2



--------------------------------------------------------------------------------



 





        (r) “Incentive Stock Option” means an Option that qualifies as an
incentive stock option under Section 422 (or any successor section) of the Code
and the regulations thereunder.           (s) “Just Cause Dismissal” shall mean
a termination of a Recipient’s Service for any of the following reasons: (i) the
Recipient violates any reasonable rule or regulation of the Company or the
Recipient’s superiors or the Chief Executive Officer or President of the Company
that (A) results in damage to the Company or (B) after written notice to do so,
the Recipient fails to correct within a reasonable time; (ii) any willful
misconduct or gross negligence by the Recipient in the responsibilities assigned
to him or her; (iii) any willful failure to perform his or her job; (iv) any
wrongful conduct of a Recipient which has an adverse impact on the Company or
which constitutes fraud, embezzlement or dishonesty; (v) the Recipient’s
performing services for any other person or entity which competes with the
Company while he or she is providing Service, without the written approval of
the Chief Executive Officer or President of the Company; or (vi) any other
conduct that the Administrator determines constitutes Just Cause for Dismissal;
provided, however, that if the term of concept has been defined in an employment
agreement between the Company and the Recipient, then Just Cause Dismissal shall
have the definition set forth in such employment agreement. The foregoing
definition shall not in any way preclude or restrict the right of the Company or
any Related Corporation to discharge or dismiss any Recipient or other person in
the Service of the Company or any Related Corporation for any other acts or
omissions but such other acts or omission shall not be deemed, for purposes of
the Plan, to constitute grounds for Just Cause Dismissal.          
(t) “Nonemployee Director” means a director of the Company who is not an
Employee of the Company or any of its Related Corporations.          
(u) “Nonemployee Director’s Option” means a Nonqualified Stock Option granted to
a Nonemployee Director pursuant to Article III of the Plan.          
(v) “Nonqualified Stock Option” means an Option that does not qualify as an
Incentive Stock Option.           (w) “Option” means a right to purchase stock
of the Company granted under this Plan, and can be an Incentive Stock Option or
a Nonqualified Stock Option.           (x) “Parent” means any corporation (other
than the Company) in an unbroken chain of corporations ending with the Company,
provided each corporation in the unbroken chain (other than the Company) owns,
at the time of the determination, stock possessing 50% or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.           (y) “Performance Award” means an award, payable in
cash, Common Stock or a combination thereof, which vests and becomes payable
over a period of time upon attainment of performance criteria established in
connection with the grant of the award.           (z) “Performance-Based
Compensation” means performance-based compensation as described in
Section 162(m) of the Code and the regulations thereunder. If the amount of
compensation an Eligible Person will receive under any Incentive Award is not
based solely on an increase in the value of Common Stock after the date of grant
or award, the Administrator, in order to qualify an Incentive Award as
performance-based compensation under Section 162(m) of the Code and the
regulations thereunder, can condition the grant, award, vesting, or
exercisability of such an award on the attainment of a preestablished, objective
performance goal. For this purpose, a preestablished, objective performance goal
may include one or more of the following performance criteria: (i) cash flow,
(ii) earnings per share (including earnings before interest, taxes, and
amortization), (iii) return on equity, (iv) total stockholder return, (v) return
on capital, (vi) return on assets or net assets, (vii) income or net income,
(viii) operating margin, (ix) return on operating revenue, (x) attainment of
stated goals related to the Company’s research and development or clinical
trials programs, (xi) attainment of stated goals related to the Company’s
capitalization, costs, financial condition, or results of operations, and
(xii) any other similar performance criteria.

3



--------------------------------------------------------------------------------



 





        (aa) “Permanent Disability” shall mean the inability of the Recipient to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or has lasted or can be expected to last for a continuous period of twelve
months or more.           (bb) “Plan” means the La Jolla Pharmaceutical Company
2004 Equity Incentive Plan as set forth in this document.          
(cc) “Purchase Price” means the purchase price (if any) to be paid by a
Recipient for Restricted Stock as determined by the Administrator (which price
shall be at least equal to the minimum price required under applicable laws and
regulations for the issuance of Common Stock).           (dd) “Recipient” means
an Eligible Person who has received an Award hereunder.           (ee) “Related
Corporation” means either a Parent or Subsidiary.           (ff) “Restricted
Stock” means Common Stock that is the subject of an award made under
Section 2.04 and which is nontransferable and subject to a substantial risk of
forfeiture until specific conditions are met as set forth in this Plan and in
any Award Document.           (gg) “Securities Act” means the Securities Act of
1933, as amended.           (hh) “Service” means the performance of services for
the Company or its Related Corporations by a person in the capacity of an
Employee, a director or a consultant, except to the extent otherwise
specifically provided in the Award Document.           (ii) “Stock Appreciation
Right” means a right granted under Section 2.05 to receive a payment that is
measured with reference to the amount by which the Fair Market Value of a
specified number of shares of Common Stock appreciates from a specified date,
such as the date of grant of the Stock Appreciation Right, to the date of
exercise.           (jj) “Stock Payment” means a payment in shares of Common
Stock to replace all or any portion of the compensation (other than base salary)
that would otherwise become payable to a Recipient.           (kk) “Subsidiary”
means any corporation (other than the Company) in an unbroken chain of
corporations beginning with the Company, provided each corporation in the
unbroken chain (other than the last corporation) owns, at the time of the
determination, stock possessing 50% or more of the total combined voting power
of all classes of stock in one of the other corporations in such chain.

1.02     Purpose of the Plan.
      The Board has adopted this Plan to advance the interests of the Company
and its stockholders by (a) providing Eligible Persons with financial incentives
to promote the success of the Company’s business objectives, and to increase
their proprietary interest in the success of the Company, and (b) giving the
Company a means to attract and retain Eligible Persons.
1.03     Common Stock Subject to the Plan.
      (a) Number of Shares. Subject to Section 1.05(b), the maximum number of
shares of Common Stock that may be issued and outstanding or subject to
outstanding Awards under the Plan shall not exceed 4,160,000.
      (b) Source of Shares. The Common Stock to be issued under this Plan will
be made available, at the discretion of the Administrator, either from
authorized but unissued shares of Common Stock or from previously issued shares
of Common Stock reacquired by the Company, including shares purchased on the
open market.
      (c) Availability of Unused Shares. Shares of Common Stock subject to
unexercised portions of any Award granted under this Plan that expire, terminate
or are cancelled, and shares of Common Stock issued pursuant to an Award under
this Plan that are reacquired by the Company pursuant to the terms of the Award

4



--------------------------------------------------------------------------------



 



under which such shares were issued, will again become available for the grant
of further Awards under this Plan.
      (d) Grant Limits. Notwithstanding any other provision of this Plan, no
Eligible Person shall be granted Awards with respect to more than
1,400,000 shares of Common Stock in the aggregate in any one calendar year;
provided, however, that this limitation shall not apply if it is not required in
order for the compensation attributable to Awards hereunder to qualify as
Performance-Based Compensation.
1.04     Administration of the Plan.
      (a) The Administrator. The Plan will be administered by a Committee, which
will consist of two or more members of the Board each of whom must be an
“independent director” as defined by applicable listing standards.
Notwithstanding the foregoing or any provision of the Plan to the contrary, the
Board may, in lieu of the Committee, exercise any authority granted to the
Committee pursuant to the provisions of the Plan. To obtain the benefits of
Rule 16b-3, Incentive Awards must be granted by the entire Board or a Committee
comprised entirely of “non-employee directors” as such term is defined in
Rule 16b-3. In addition, if Incentive Awards are to be made to persons subject
to Section 162(m) of the Code and such Awards are intended to constitute
Performance-Based Compensation, then such Incentive Awards must be granted by a
Committee comprised entirely of “outside directors” as such term is defined in
the regulations under Section 162(m) of the Code.
      (b) Authority of the Administrator. The Administrator has authority in its
discretion to select the Eligible Persons to whom, and the time or times at
which, Incentive Awards shall be granted or sold, the nature of each Incentive
Award, the number of shares of Common Stock or the number of rights that make up
or underlie each Incentive Award, the period for the exercise of each Incentive
Award, the performance criteria (which need not be identical) utilized to
measure the value of Performance Awards, and such other terms and conditions
applicable to each individual Incentive Award as the Administrator shall
determine. In addition, the Administrator shall have all other powers granted to
it in the Plan.
      (c) Interpretation. Subject to the express provisions of the Plan, the
Administrator has the authority to interpret the Plan and any Award Documents,
to determine the terms and conditions of Incentive Awards and to make all other
determinations necessary or advisable for the administration of the Plan. All
interpretations, determinations and actions by the Administrator shall be final,
conclusive and binding upon all parties. The Administrator has authority to
prescribe, amend and rescind rules and regulations relating to the Plan.
      (d) Special Rules Regarding Nonemployee Director Options. Notwithstanding
anything herein to the contrary, the Administrator shall have no authority or
discretion as to the selection of persons eligible to receive Nonemployee
Directors’ Options granted under the Plan, the number of shares covered by
Nonemployee Directors’ Options granted under the Plan, the timing of such
grants, or the Exercise Price of Nonemployee Directors’ Options granted under
the Plan, which matters are specifically governed by the provisions of the Plan.
      (e) No Liability. The Administrator and its delegates shall be indemnified
by the Company to the fullest extent provided for in the Company’s certificate
of incorporation and bylaws.
1.05     Other Provisions.
      (a) Documentation. Each Award granted under the Plan shall be evidenced by
an Award Document which shall set forth the terms and conditions applicable to
the Award as the Administrator may in its discretion determine consistent with
the Plan, provided that the Administrator shall exercise no discretion with
respect to Nonemployee Directors’ Options, which shall reflect only the terms of
the Award as set forth in Article III and certain administrative matters
dictated by the Plan. Award Documents shall comply with and be subject to the
terms and conditions of the Plan. In case of any conflict between the Plan and
any Award Document, the Plan shall control. Various Award Documents covering the
same types of Awards may but need not be identical.

5



--------------------------------------------------------------------------------



 



      (b) Adjustment Provisions. Should any change be made to the outstanding
shares of Common Stock by reason of a merger, consolidation, reorganization,
recapitalization, reclassification, combination of shares, stock dividend, stock
split, reverse stock split, exchange of shares or other change affecting the
outstanding Common Stock without the Company’s receipt of consideration, an
appropriate and proportionate adjustment may be made in (i) the maximum number
and kind of shares subject to the Plan as provided in Section 1.03, (ii) the
number and kind of shares or other securities subject to then outstanding
Awards, (iii) the price for each share or other unit of any other securities
subject to then outstanding Awards and (iv) the number and kind of shares or
other securities subject to the Nonemployee Director Options described in
Section 3.01 and 3.02. In addition, the per person limitation set forth in
Section 1.03(d) shall also be subject to adjustment as provided in this
Section 1.05(b), but only to the extent such adjustment would not affect the
status of compensation attributable to Awards hereunder as Performance-Based
Compensation. Such adjustments are to be effected in a manner that shall
preclude the enlargement or dilution of rights and benefits under the Awards. In
no event shall any adjustments be made in connection with the conversion of
preferred stock or warrants into shares of Common Stock. No fractional interests
will be issued under the Plan resulting from any such adjustments.
      (c) Continuation of Service. Nothing contained in this Plan (or in Award
Documents or in any other documents related to this Plan or to Awards granted
hereunder) shall confer upon any Eligible Person or Recipient any right to
continue in the Service of the Company or its Related Corporations or constitute
any contract or agreement of employment or engagement, or interfere in any way
with the right of the Company or its Related Corporations to reduce such
person’s compensation or other benefits or to terminate the Service of such
Eligible Person or Recipient, with or without cause. Except as expressly
provided in the Plan or in any Award Document, the Company shall have the right
to deal with each Recipient in the same manner as if the Plan and any Award
Document did not exist, including, without limitation, with respect to all
matters related to the hiring, discharge, compensation and conditions of the
employment or engagement of the Recipient.
      (d) Restrictions. All Awards granted under the Plan shall be subject to
the requirement that, if at any time the Company shall determine, in its
discretion, that the listing, registration or qualification of the shares
subject to Awards granted under the Plan upon any securities exchange or under
any state or federal law, or the consent or approval of any government
regulatory body, is necessary or desirable as a condition of, or in connection
with, the granting of such an Award or the issuance, if any, or purchase of
shares in connection therewith, such Award may not be exercised in whole or in
part unless such listing, registration, qualification, consent or approval shall
have been effected or obtained free of any conditions not acceptable to the
Company.
      (e) Additional Conditions. Any Incentive Award may also be subject to such
other provisions (whether or not applicable to any other Award or Recipient) as
the Administrator determines appropriate.
      (f) Tax Withholding. The Company’s obligation to deliver shares of Common
Stock under the Plan shall be subject to the satisfaction of all applicable
income and employment tax withholding requirements.
      (g) Privileges of Stock Ownership. Except as otherwise set forth herein, a
Holder shall have no rights as a stockholder of the Company with respect to any
shares issuable or issued in connection with the Award until the date of the
receipt by the Company of all amounts payable in connection with exercise of the
Award, performance by the Holder of all obligations thereunder, and the Company
issues a stock certificate representing the appropriate number of shares. Status
as an Eligible Person shall not be construed as a commitment that any Incentive
Award will be granted under this Plan to an Eligible Person or to Eligible
Persons generally. No person shall have any right, title or interest in any fund
or in any specific asset (including shares of capital stock) of the Company by
reason of any Award granted hereunder. Neither this Plan (or any documents
related hereto) nor any action taken pursuant hereto shall be construed to
create a trust of any kind or a fiduciary relationship between the Company and
any person. To the extent that any person acquires a right to receive an Award
hereunder, such right shall be no greater than the right of any unsecured
general creditor of the Company.
      (h) Effective Date and Duration of Plan; Amendment and Termination of
Plan. The Plan shall become effective upon its approval by the Company’s
stockholders. Unless terminated by the Board prior to such time, the Plan shall
continue in effect until the 10th anniversary of the date the Plan was adopted,

6



--------------------------------------------------------------------------------



 



whereupon the Plan shall terminate automatically. The Board may, insofar as
permitted by law, from time to time suspend or terminate the Plan. No Awards may
be granted during any suspension of this Plan or after its termination. Any
Award outstanding after the termination of the Plan shall remain in effect until
such Award has been exercised or expires in accordance with its terms and the
terms of the Plan. The Board may, insofar as permitted by law, from time to time
revise or amend the Plan in any respect except that no such amendment shall
adversely affect any rights or obligations of the Holder under any outstanding
Award previously granted under the Plan without the consent of the Holder.
Amendments shall be subject to stockholder approval to the extent such approval
is required to comply with the listing requirements imposed by any exchange or
trading system upon which the Company’s securities trade or applicable law.
      (i) Amendment of Awards. The Administrator may make any modifications in
the terms and conditions of an outstanding Incentive Award, provided that
(i) the resultant provisions are permissible under the Plan and (ii) the consent
of the Holder shall be obtained if the amendment will adversely affect his or
her rights under the Award. However, the outstanding Options may not be repriced
without stockholder approval.
      (j) Nonassignability. No Incentive Stock Option granted under the Plan
shall be assignable or transferable except by will or by the laws of descent and
distribution. No other Awards granted under the Plan shall be assignable or
transferable except (i) by will or by the laws of descent and distribution,
(ii) to one or more of the Recipient’s family members (as such term is defined
in the instructions to Form S-8) or (iii) upon dissolution of marriage pursuant
to a qualified domestic relations order. During the lifetime of a Recipient, an
Award granted to him or her shall be exercisable only by the Holder or his or
her guardian or legal representative.
      (k) Other Compensation Plans. The adoption of the Plan shall not affect
any other stock option, incentive or other compensation plans in effect for the
Company, and the existence of the Plan shall not preclude the Company from
establishing any other forms of incentive or other compensation for Eligible
Persons.
      (l) Plan Binding on Successors. The Plan shall be binding upon the
successors and assigns of the Company.
      (m) Participation by Foreign Employees. Notwithstanding anything to the
contrary herein, the Administrator may, in order to fulfill the purposes of the
Plan, structure grants of Incentive Awards to Recipients who are foreign
nationals or employed outside of the United States to recognize differences in
applicable law, tax policy or local custom.
ARTICLE II
INCENTIVE AWARDS
2.01     Grants of Incentive Awards.
      Subject to the express provisions of this Plan, the Administrator may from
time to time in its discretion select from the class of Eligible Persons those
individuals to whom Incentive Awards may be granted pursuant to its authority as
set forth in Section 1.04(b). Each Incentive Award shall be subject to the terms
and conditions of the Plan and such other terms and conditions established by
the Administrator as are not inconsistent with the provisions of the Plan.
2.02     Options.
      (a) Nature of Options. The Administrator may grant Incentive Stock Options
and Nonqualified Stock Options under the Plan. However, Incentive Stock Options
may only be granted to Employees of the Company or its Related Corporations.
      (b) Option Price. The Exercise Price per share for each Option (other than
a Nonemployee Director’s Option) shall be determined by the Administrator at the
date such Option is granted and shall not be less than the Fair Market Value of
a share of Common Stock (or other securities, as applicable) on the date of
grant,

7



--------------------------------------------------------------------------------



 



except that the Exercise Price for a Nonqualified Stock Option may reflect a
discount of up to 15% of the Fair Market Value at the time of grant if the
amount of such discount is expressly in lieu of a reasonable amount of salary or
cash bonus. Notwithstanding the foregoing, however, in no event shall the
Exercise Price be less than the par value of the shares of Common Stock.
      (c) Option Period and Vesting. Options (other than Nonemployee Directors’
Options) hereunder shall vest and may be exercised as determined by the
Administrator, except that exercise of such Options after termination of the
Recipient’s Service shall be subject to Section 2.02(g). Each Option granted
hereunder (other than a Nonemployee Directors Option) and all rights or
obligations thereunder shall expire on such date as shall be determined by the
Administrator, but not later than ten years after the date the Option is granted
and shall be subject to earlier termination as herein provided.
      (d) Exercise of Options. Except as otherwise provided herein, an Option
may become exercisable, in whole or in part, on the date or dates specified by
the Administrator (or, in the case of Nonemployee Directors’ Options, the Plan)
at the time the Option is granted and thereafter shall remain exercisable until
the expiration or earlier termination of the Option. No Option shall be
exercisable except in respect of whole shares, and fractional share interests
shall be disregarded. An Option shall be deemed to be exercised when the
Secretary of the Company receives written notice of such exercise from the
Holder, together with payment of the Exercise Price made in accordance with
Section 2.02(e). Upon proper exercise, the Company shall deliver to the person
entitled to exercise the Option or his or her designee a certificate or
certificates for the shares of stock for which the Option is exercised.
      (e) Form of Exercise Price. The aggregate Exercise Price shall be
immediately due and payable upon the exercise of an Option and shall, subject to
the provisions of the Award Document, be payable in one or more of the
following: (i) by delivery of legal tender of the United States, (ii) by
delivery of shares of Common Stock held for the requisite period, if any,
necessary to avoid a charge to the Company’s earnings for financial reporting
purposes, and/or (iii) through a sale and remittance procedure pursuant to which
the Holder shall concurrently provide irrevocable instructions to (A) a
brokerage firm to effect the immediate sale of the purchased shares and remit to
the Company, out of the sale proceeds available on the settlement date,
sufficient funds to cover the aggregate Exercise Price payable for the purchased
shares plus all applicable income and employment taxes required to be withheld
by the Company by reason of such exercise and (B) the Company to deliver the
certificates for the purchased shares directly to such brokerage firm in order
to complete the sale. Any shares of Company stock or other non-cash
consideration assigned and delivered to the Company in payment or partial
payment of the Exercise Price will be valued at Fair Market Value on the
exercise date.
      (f) Limitation on Exercise of Incentive Stock Options. The aggregate Fair
Market Value (determined as of the respective date or dates of grant) of the
Common Stock for which one or more Options granted to any Recipient under the
Plan (or any other option plan of the Company or any of its subsidiaries or
affiliates) may for the first time become exercisable as Incentive Stock Options
under the Code during any one calendar year shall not exceed $100,000. Any
Options granted as Incentive Stock Options pursuant to the Plan in excess of
such limitation shall be treated as Nonqualified Stock Options. Options are to
be taken into account in the order in which they were awarded.
      (g) Termination of Service.


        (i) Termination for Cause. Except as otherwise provided by the
Administrator, in the event of a Just Cause Dismissal of a Recipient, all of the
outstanding Options granted to such Recipient shall expire and become
unexercisable as of the date of such Just Cause Dismissal.          
(ii) Termination Other Than for Cause. Subject to subsection (i) above and
except as otherwise provided by the Administrator, in the event of a Recipient’s
termination of Service from the Company or its Related Corporations due to:



        (A) any reason other than Just Cause Dismissal, death, or Permanent
Disability, or normal retirement, the outstanding Options granted to such
Recipient, whether or not vested, shall expire and become unexercisable as of
the earlier of (1) the date such Options would expire in accordance

8



--------------------------------------------------------------------------------



 



  with their terms if the Recipient had remained in Service or (2) three
calendar months after the date the Recipient’s Service terminated in the case of
Incentive Stock Options, or six months after the Recipient’s Service terminated,
in the case of Nonqualified Stock Options.           (B) death or Permanent
Disability, the outstanding Options granted to such Recipient, whether or not
vested, shall expire and become unexercisable as of the earlier of (1) the date
such Options would expire in accordance with their terms if the Recipient had
remained in Service or (2) twelve months after the date of termination.    
      (C) normal retirement, the outstanding Options granted to such Recipient,
whether or not vested, shall expire and become unexercisable as of the earlier
of (A) the date such Options expire in accordance with their terms or
(B) twenty-four months after the date of retirement.



        (iii) Termination of Director Service. In the event that a Director
shall cease to be a Nonemployee Director, all outstanding Options (other than a
Nonemployee Director’s Option) granted to such Recipient shall be exercisable,
to the extent already vested and exercisable on the date such Recipient ceases
to be a Nonemployee Director and regardless of the reason the Recipient ceases
to be a Nonemployee Director until the fifth anniversary of the date such
Director ceases to be a Nonemployee Director; provided that the Administrator
may extend such post-termination period to up to the expiration date of the
Option.

2.03     Performance Awards.
      (a) Grant of Performance Award. The Administrator may grant Performance
Awards under the Plan and shall determine the performance criteria (which need
not be identical and may be established on an individual or group basis)
governing Performance Awards, the terms thereof, and the form and timing of
payment of Performance Awards.
      (b) Payment of Award; Limitation. Upon satisfaction of the conditions
applicable to a Performance Award, payment will be made to the Holder in cash or
in shares of Common Stock valued at Fair Market Value or a combination of Common
Stock and cash, as the Administrator in its discretion may determine.
Notwithstanding any other provision of this Plan, no Eligible Person shall be
paid Performance Awards with a value in excess of $1,000,000 in any one calendar
year; provided, however, that this limitation shall not apply if it is not
required in order for the compensation attributable to the Performance Award
hereunder to qualify as Performance-Based Compensation.
      (c) Expiration of Performance Award. If any Recipient’s Service is
terminated for any reason other than normal retirement, death or Permanent
Disability prior to the time a Performance Award or any portion thereof becomes
payable, all of the Holder’s rights under the unpaid portion of the Performance
Award shall expire unless otherwise determined by the Administrator. In the
event of termination of Service by reason of death, Permanent Disability or
normal retirement, the Administrator, in its discretion, may determine what
portions, if any, of the Performance Award should be paid to the Holder.
2.04     Restricted Stock.
      (a) Award of Restricted Stock. The Administrator may issue Restricted
Stock under the Plan. The Administrator shall determine the Purchase Price (if
any), the forms of payment of the Purchase Price (which shall be either cash or
past services), the restrictions upon the Restricted Stock, and when such
restrictions shall lapse.
      (b) Requirements of Restricted Stock. All shares of Restricted Stock
granted or sold pursuant to the Plan will be subject to the following
conditions:


        (i) No Transfer. The shares of Restricted Stock may not be sold,
assigned, transferred, pledged, hypothecated or otherwise disposed of, alienated
or encumbered until the restrictions are removed or expire;

9



--------------------------------------------------------------------------------



 





        (ii) Certificates. The Administrator may require that the certificates
representing shares of Restricted Stock granted or sold to a Holder pursuant to
the Plan remain in the physical custody of an escrow holder or the Company until
all restrictions are removed or expire;           (iii) Restrictive Legends.
Each certificate representing shares of Restricted Stock granted or sold to a
Holder pursuant to the Plan will bear such legend or legends making reference to
the restrictions imposed upon such Restricted Stock as the Administrator in its
discretion deems necessary or appropriate to enforce such restrictions; and    
      (iv) Other Restrictions. The Administrator may impose such other
conditions on Restricted Stock as the Administrator may deem advisable
including, without limitation, restrictions under the Securities Act, under the
Exchange Act, under the requirements of any stock exchange or upon which such
Restricted Stock or shares of the same class are then listed and under any blue
sky or other securities laws applicable to such shares.

      (c) Rights of Holder. Subject to the provisions of Section 2.04(b) and any
additional restrictions imposed by the Administrator, the Holder will have all
rights of a stockholder with respect to the Restricted Stock, including the
right to vote the shares and receive all dividends and other distributions paid
or made with respect thereto.
      (d) Termination of Service. Unless the Administrator in its discretion
determines otherwise, upon a Recipient’s termination of Service for any reason,
all of the Restricted Stock issued to the Recipient that remains subject to
restrictions imposed pursuant to the Plan on the date of such termination of
Service may be repurchased by the Company at the Purchase Price (if any).
      (e) Adjustments. Any new, substituted or additional securities or other
property which Holder may have the right to receive with respect to the Holder’s
shares of Restricted Stock by reason of a merger, consolidation, reorganization,
recapitalization, reclassification, combination of shares, stock dividend, stock
split, reverse stock split, exchange of shares or other change affecting the
outstanding Common Stock without the Company’s receipt of consideration shall be
issued subject to the same vesting requirements applicable to the Holder’s
shares of Restricted Stock and shall be treated as if they had been acquired on
the same date as such shares.
2.05     Stock Appreciation Rights.
      (a) Granting of Stock Appreciation Rights. The Administrator may grant
Stock Appreciation Rights, either related or unrelated to Options, under the
Plan.
      (b) Stock Appreciation Rights Related to Options.


        (i) A Stock Appreciation Right granted in connection with an Option
granted under this Plan will entitle the holder of the related Option, upon
exercise of the Stock Appreciation Right, to surrender such Option, or any
portion thereof to the extent unexercised, with respect to the number of shares
as to which such Stock Appreciation Right is exercised, and to receive payment
of an amount computed pursuant to Section 2.05(b)(iii). Such Option will, to the
extent surrendered, then cease to be exercisable.           (ii) A Stock
Appreciation Right granted in connection with an Option hereunder will be
exercisable at such time or times, and only to the extent that, the related
Option is exercisable, and will not be transferable except to the extent that
such related Option may be transferable.           (iii) Upon the exercise of a
Stock Appreciation Right related to an Option, the Holder will be entitled to
receive payment of an amount determined by multiplying: (i) the difference
obtained by subtracting the Exercise Price of a share of Common Stock specified
in the related Option from the Fair Market Value of a share of Common Stock on
the date of exercise of such Stock Appreciation Right (or as of such other date
or as of the occurrence of such event as may have been specified in the
instrument evidencing the grant of the Stock Appreciation Right), by (ii) the
number of shares as to which such Stock Appreciation Right is exercised.

10



--------------------------------------------------------------------------------



 



      (c) Stock Appreciation Rights Unrelated to Options. The Administrator may
grant Stock Appreciation Rights unrelated to Options to Eligible Persons.
Section 2.05(b)(iii) shall be used to determine the amount payable at exercise
under such Stock Appreciation Right, except that in lieu of the Exercise Price
specified in the related Option the initial base amount specified in the
Incentive Award shall be used.
      (d) Limits. Notwithstanding the foregoing, the Administrator, in its
discretion, may place a dollar limitation on the maximum amount that will be
payable upon the exercise of a Stock Appreciation Right under the Plan.
      (e) Payments. Payment of the amount determined under the foregoing
provisions may be made solely in whole shares of Common Stock valued at their
Fair Market Value on the date of exercise of the Stock Appreciation Right, in
cash or in a combination of cash and shares of Common Stock as the Administrator
deems advisable. If permitted by the Administrator, the Holder may elect to
receive cash in full or partial settlement of a Stock Appreciation Right. If the
Administrator decides to make full payment in shares of Common Stock, and the
amount payable results in a fractional share, payment for the fractional share
will be made in cash.
      (f) Termination of Service. Section 2.02(g) will govern the treatment of
Stock Appreciation Rights upon the termination of a Recipient’s Service.
2.06     Stock Payments.
      The Administrator may issue Stock Payments under the Plan for all or any
portion of the compensation (other than base salary) or other payment that would
otherwise become payable by the Company to the Eligible Person in cash.
2.07     Dividend Equivalents.
      The Administrator may grant Dividend Equivalents to any Recipient who has
received an Option, Stock Appreciation Right, or other Incentive Award
denominated in shares of Common Stock. Such Dividend Equivalents shall be
effective and shall entitle the Recipients thereof to payments during the
“Applicable Dividend Period,” which shall be (a) the period between the date the
Dividend Equivalent is granted and the date the related Option, Stock
Appreciation Right, or other Incentive Award is exercised, terminates, or is
converted to Common Stock, or (b) such other time as the Administrator may
specify in the Award Document. Dividend Equivalents may be paid in cash, Common
Stock, or other Incentive Awards; the amount of Dividend Equivalents paid other
than in cash shall be determined by the Administrator by application of such
formula as the Administrator may deem appropriate to translate the cash value of
dividends paid to the alternative form of payment of the Dividend Equivalent.
Dividend Equivalents shall be computed as of each dividend record date and shall
be payable to Recipients thereof at such time as the Administrator may
determine. Notwithstanding the foregoing, if it is intended that an Incentive
Award qualify as Performance-Based Compensation and the amount of the
compensation the Eligible Person could receive under the award is based solely
on an increase in value of the underlying stock after the date of grant or award
(i.e., the grant, vesting, or exercisability of the award is not conditioned
upon the attainment of a preestablished, objective performance goal described in
Section 1.01(x)), then the payment of any Dividend Equivalents related to the
Award shall not be made contingent on the exercise of the Award.
ARTICLE III
NONEMPLOYEE DIRECTOR’S OPTIONS
3.01     Grants of Initial Options.
      Each Nonemployee Director shall, upon first becoming a Nonemployee
Director, receive a one-time grant of a Nonqualified Stock Option to purchase up
to 8,000 shares of Common Stock at an Exercise Price per share equal to the Fair
Market Value of the Common Stock on the date of grant. Options granted under
this Section 3.01 vest in accordance with Section 3.04(a) hereof and are
“Initial Options” for purposes hereof.

11



--------------------------------------------------------------------------------



 



3.02     Grants of Additional Options.
      On the date of the annual meeting of stockholders of the Company next
following a Nonemployee Director becoming such, and on the date of each
subsequent annual meeting of stockholders of the Company, in each case if the
Nonemployee Director has served as a director since his or her election or
appointment and has been re-elected as a director at such annual meeting or is
continuing as a director without being re-elected due to the classification of
the Board, such Nonemployee Director shall automatically receive a Nonqualified
Stock Option to purchase up to 2,000 shares of Common Stock at an Exercise Price
per share equal to the Fair Market Value of Common Stock on the date of grant.
Options granted under this Section 3.02 vest in accordance with Section 3.04(b)
hereof and are “Additional Options” for purposes hereof. Notwithstanding the
foregoing to the contrary, the first grant of Additional Options shall be made
to eligible Nonemployee Directors on the date of the 2005 annual meeting of
stockholders.
3.03     Exercise Price.
      The Exercise Price for Nonemployee Directors’ Options shall be payable as
set forth in Section 2.02(e).
3.04     Vesting and Exercise.
      (a) Initial Options shall vest and become exercisable with respect to 25%
of the underlying shares on the grant date and with respect to an additional 25%
of the underlying shares on the dates of each of the first three anniversaries
of the date of grant provided the Recipient has remained a Nonemployee Director
for the entire period from the date of grant to such date.
      (b) Additional Options shall vest and become exercisable upon the earlier
of (i) the first anniversary of the grant date or (ii) immediately prior to the
annual meeting of stockholders of the Company next following the grant date,
provided the Recipient has remained a Nonemployee Director for the entire period
from the date of grant to such earlier date.
      (c) Notwithstanding the foregoing, however, Initial Options and Additional
Options that have not vested and become exercisable at the time the Recipient
ceases to be a Nonemployee Director shall expire.
3.05     Term of Options and Effect of Termination.
      No Nonemployee Directors’ Option shall be exercisable after the expiration
of ten years from the date of its grant. In the event that the Recipient of a
Nonemployee Director’s Option shall cease to be a Nonemployee Director, all
outstanding Nonemployee Directors’ Options granted to such Recipient shall be
exercisable, to the extent already vested and exercisable on the date such
Recipient ceases to be a Nonemployee Director and regardless of the reason the
Recipient ceases to be a Nonemployee Director until the fifth anniversary of the
date such Director ceases to be a Nonemployee Director; provided that the
Administrator may extend such post-termination period to the expiration date of
the Option.
ARTICLE IV
RECAPITALIZATIONS AND REORGANIZATIONS
4.01     Corporate Transactions.
      (a) Options. Unless the Administrator provides otherwise in the Award
Document or another written agreement, in the event of a Change in Control, the
Administrator shall provide that all Options (other than Non-employee Director
Options) either (i) vest in full immediately preceding the Change in Control and
terminate upon the Change in Control, (ii) are assumed or continued in effect in
connection with the Change in Control transaction, (iii) are cashed out for an
amount equal to the deal consideration per share less the Exercise Price or
(iv) are substituted for similar awards of the surviving corporation. Each
Option that is assumed or otherwise continued in effect in connection with a
Change in Control shall be appropriately adjusted, immediately after such Change
in Control, to apply to the number and class of securities which

12



--------------------------------------------------------------------------------



 



would have been issuable to Recipient in consummation of such Change in Control
had the Recipient been exercised immediately prior to such Change in Control.
Appropriate adjustments to reflect such Change in Control shall also be made to
(A) the Exercise Price payable per share under each outstanding Option, provided
the aggregate Exercise Price payable for such securities shall remain the same,
(B) the maximum number and/or class of securities available for issuance over
the remaining term of the Plan, (C) the maximum number and/or class of
securities for which any one person may be granted options and direct stock
issuances pursuant to the Plan per calendar year and (D) the number and/or class
of securities subject to Nonemployee Director’s Options. To the extent the
holders of Common Stock receive cash consideration in whole or part for their
Common Stock in consummation of the Change in Control, the successor corporation
may, in connection with the assumption of the outstanding Options, substitute
one or more shares of its own common stock with a fair market value equivalent
to the cash consideration paid per share of Common Stock in such Change in
Control transaction.
      (b) Nonemployee Directors’ Options. Immediately prior to a Change of
Control, all outstanding Nonemployee Directors’ Options shall vest in full.
      (c) Other Incentive Awards. The Administrator may specify the effect that
a Change in Control has on an Incentive Award (other than an Option) outstanding
at the time such a Change in Control occurs either in the applicable Award
Document or by subsequent modification of the Award.
4.02     No Restraint.
      The grant of an Option pursuant to the Plan shall not affect in any way
the right or power of the Company to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure or to merge or
to consolidate or to dissolve, liquidate or sell, or transfer all of any part of
its business or assets.

13



--------------------------------------------------------------------------------



 



Form of Option Grant

          Notice of Grant of Stock Options
and Option Agreement   La Jolla Pharmaceutical Co.
ID: 33-0361285
6455 Nancy Ridge Drive
San Diego, CA 92121
(858) 452-6600
Name:
  Option Number:         Plan:   2004
Address:
  ID:    

      Effective                     , you have been granted a(n) Incentive Stock
Option to buy                      shares of La Jolla Pharmaceutical Co. (the
Company) stock at $           per share.
      The total option price of the shares granted is $          .
      Shares in each period will become fully vested on the date shown.

                              Shares   Vest Type   Full Vest   Expiration      
       

      By your signature and the Company’s signature below, you and the Company
agree that these options are granted under and governed by the terms and
conditions of the Company’s Stock Option Plan as amended and the Option
Agreement, all of which are attached and made a part of this document.

       
 
La Jolla Pharmaceutical Company  
 
Date      
Name
  Date

14